1    Candice L. Fields - SBN 172174
     CANDICE FIELDS LAW
2    520 Capitol Mall, Suite 750
     Sacramento, CA 95814
3    Tel: (916)414-8050
     Fax: (916)790-9450
4    Email: cfields@candicefieldslaw.com
5    Attorney for Defendant
     DANNY MEY
6
7
8                         IN THE UNITED STATES DISTRICT COURT
9                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                  NO. 2:19-CR-00015-TLN
12                      Plaintiff,              STIPULATION AND ORDER
                                                TO CONTINUE STATUS CONFERENCE
13         v.
                                                DATE:         November 7, 2019
14   DANNY MEY                                  TIME:         9:30 a.m.
                                                JUDGE:        Hon. Troy L. Nunley
15                      Defendant.
16
17          IT IS HEREBY STIPULATED between the parties through their respective
18   counsel, Assistant United States Attorney CAMERON DESMOND, and CANDICE L.
19   FIELDS, attorney for DANNY MEY, that:
20          1.    By previous order, this matter was set for a status conference on
21   November 7, 2019, before Judge Troy L. Nunley.
22          2.    By this stipulation, defendant Mey now moves to continue the status
23   conference until January 9, 2020, at 9:30 a.m., before Judge Troy L. Nunley, and to
24   exclude time between November 7, 2019, and January 9, 2020, inclusive, under Local
25   Code T4 (to allow defense counsel time to prepare).
26          3.    The parties agree and stipulate, and request that the Court find the
27   following:
28

                                               -1-
1           a)     The government has produced approximately 104 pages of discovery, and
2    has made videotaped discovery available to counsel for review.
3           b)     Counsel for defendant desires additional time to review the discovery,
4    consult with her client, and conduct additional legal and factual research regarding the
5    charges in this case.
6           c)     Counsel for defendant believes that failure to grant the above-requested
7    continuance would deny her the reasonable time necessary for effective preparation,
8    taking into account the exercise of due diligence.
9           d)     The government does not object to the continuance.
10          e)     Based on the above-stated findings, the ends of justice served by
11   continuing the case as requested outweigh the interest of the public and the defendant
12   in a trial within the original date prescribed by the Speedy Trial Act.
13          f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.
14   § 3161, et seq., within which trial must commence, the time period of November 7,
15   2019 to January 9, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.
16   §3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by
17   the Court at defendant’s request on the basis of the Court’s finding that the ends of
18   justice served by taking such action outweigh the best interest of the public and the
19   defendant in a speedy trial.
20          4.      Nothing in this stipulation and order shall preclude a finding that other
21   provisions of the Speedy Trial Act dictate that additional time periods are excludable
22   from the period within which a trial must commence, or that the same provision of the
23   Speedy Trial Act dictates future exclusions.
24                                                      Respectfully submitted,
25   Dated: November 4, 2019                            McGREGOR W. SCOTT
                                                        United States Attorney
26
27                                                      /s/ Candice L. Fields for
                                                        CAMERON DESMOND
28                                                      Assistant United States Attorney
                                                  -2-
1    Dated: November 4, 2019                           /s/ Candice L. Fields
                                                       CANDICE L. FIELDS
2                                                      Attorney for DANNY MEY
3
4
5
6                                             ORDER

7        IT IS HEREBY ORDERED that the status conference hearing set for November

8       7, 2019, at 9:30 a.m., be vacated and continued to January 9, 2020, at 9:30 a.m.

9           For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

10   et seq., within which trial must commence, the time period from the date of this order

11   though January 9, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161

12   (h)(7)(A), (B)(iv) and Local Code T4, because it results from a continuance granted by

13   the Court at both parties’ request on the basis of the Court’s finding that the ends of

14   justice served by taking such action outweigh the best interest of the public and the

15   defendant in a speedy trial.

16
17   Dated: November 11, 2019

18                                                      Troy L. Nunley
                                                        United States District Judge
19
20
21
22
23
24
25
26
27
28

                                                 -3-
